Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the claims filed 9/21/2020.  Claims 1-20 are pending with claim 20 withdrawn due to the restriction requirement detailed below.  Claims 1 (a method), 19 (a computer readable medium, see specification ¶ 135), and 20 (a blockchain network) are independent.

DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-19, drawn to registering and performing proxy services for a device, classified in H04L 67/56, proxy services.
II. Claims 20, drawn to offloading data processing based on thresholds, classified in H04L 67/1008 load balancing based on available resources.

The inventions are independent or distinct, each from the other because:
Inventions I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination I has separate utility such as proxying requests in a network. Whereas subcombination II has the separate utility of establishing thresholds for offloading tasks.  See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The separate limitations and purposes of the respective groups require independent searches and considerations.  Such independent searches and considerations presenting a significant burden.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

During a telephone conversation with Grant Johnson on 8/03/2022 a provisional election was made without traverse to prosecute the invention of group I, claims 1-19.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 20 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, and 4-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang, US 2020/0045019 (filed 2019-07), in view of Cambou, US 2020/0076624 (filed 2019-09).
As to claim 1, Huang discloses a method comprising:
Registering (“Access node is directly connected to the device. Device needs to be registered in the access node to obtain the corresponding messages.” Huang ¶ 95) a device at a delineate node of a blockchain network, (“Blockchain access nodes (hereinafter referred to as access nodes): Access nodes are mainly used to execute related smart contracts, export execution result with the corresponding message to the device.” Huang ¶ 72)… 
creating, by a processor of the delineate node based on the registering, a profile for the device; (“The full node records the public keys of the devices and the business logic (smart contracts) for managing the access of the devices.” Huang ¶ 80, also ¶ 106. See Huang ¶ 74, full node is the access node.) and 
performing, by the processor of the delineate node, a pass-through service for the device. (“within the trusted computing (e.g. SGX) Node acts as a proxy for the IoT device for all the operations on the blockchain, including starting transactions and monitoring them, sending and receiving messages, storing data etc.” Huang ¶ 48. See also. Huang ¶¶ 72, 120)

Huang does not disclose:
wherein the registering includes receiving, by a network interface, an immutable device identity from the device;

Cambou discloses: 
wherein the registering includes receiving, by a network interface, an immutable device identity from the device; (Cambou discloses challenging a client side PUF and validating the identity of the client using a public key derived therefrom: “During Handshaking, the server 202 issues a challenge 222 to the APG 210 of the client 205.” Cambou ¶ 32. “embodiments disclosed herein may be utilized to generate private/public key pairs to sign transactions. First, the sever 202 and a client 205 (such as “Client j” shown in FIG. 2A) enter the Handshaking stage. In the Handshaking stage an objective is for the server 202 to transmit the information needed to identify a particular portion of the PUF array 260 of the client 205. Both the server 202 and the client 205 can independently produce a response to the challenge: the server can lookup information about the PUF array 260 obtained during enrollment (or otherwise supplied to the server 202) and the client 205 can retrieve the same information by using the APG 210 to access the PUF array 260.” Cambou ¶ 31. “the server 202 generates an expected public key using the expected response to the challenge 222 and compares the expected public key to the public key received from the client 205. The server 202 may require that the cryptographic public key 242 is identical to the expected public key … in order to authenticate the client 205.” Cambou ¶ 39. The Key generated at the client in Cambou ¶ 37).

A person of ordinary skill in the art before the effective filing date of the claimed invention would have combined Huang with Cambou by utilizing the PUF key generation and authentication steps of Cambou as a component of the registration of Huang (Huang ¶ 95).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Huang with Cambou in order to allow secure identification and authentication of the IoT devices, Cambou ¶ 22.

	As to claim 2, Huang in view of Cambou discloses the method of claim 1 and further discloses: 
updating a transaction correlation table for the device, (“Device needs to be registered in the access node to obtain the corresponding messages. After the registration is completed, the access node routes the corresponding message to the device.” Huang ¶ 95. “the binding of devices permissions according to a variety of flexible ways, such as binding according to the time window, multi-signature binding for multiple users, etc. The specific binding process can be implemented by the smart contract.” Huang ¶ 105. “An enclave can initiate an operation too, which is usually a report of an event whose trigger has been previously set up by the IoT device.” Huang ¶ 64. See also Huang ¶ 49) wherein the transaction correlation table contains a record of blockchain functions associated with the device. (“Full Node: the general name of the validator node and the access node. The full node records all transaction information, state information, etc. of the blockchain network.” Huang ¶ 74. Recording the smart contracts that register the IoT device, as well as the smart contracts authored by the IoT device.)
As to claim 4, Huang in view of Cambou discloses the method of claim 1 and further discloses: 
receiving a membership services directive from a node in the blockchain network directed to the device; and (“the requester initiates binding request transaction 1102. The smart contract then verifies the request 1104. If the signature 1106 is verified, then the IoT device binding smart contract is executed 1108.” Huang ¶ 109. See Huang Fig. 5 and ¶ 79+. Smart contract initiated by network to register device)
in response to the membership services directive, updating the transaction correlation table for the device. (“IoT device binding smart contract is executed 1108.” Huang ¶ 109. “Access nodes are mainly used to execute related smart contracts” Huang ¶ 72. “The full node records all transaction information, state information, etc. of the blockchain network.” Huang ¶ 74)

As to claim 5, Huang in view of Cambou discloses the method of claim 1 and further discloses: 
receiving a membership services directive from the device directed to the blockchain network; (“An IoT device can initiate an operation instructing the enclave to perform certain tasks, such as starting a transaction, querying the status of a transaction, setting up a smart contract etc. These operations can be further classified into two categories: those that need the IoT device's secret key such as starting a transaction or setting up a smart contract, and those that do not, such as querying transaction and setting up event triggers.” Huang ¶ 63)
and in response to the membership services directive, updating the transaction correlation table for the device. (“IoT device binding smart contract is executed 1108.” Huang ¶ 109. “Access nodes are mainly used to execute related smart contracts” Huang ¶ 72. “The full node records all transaction information, state information, etc. of the blockchain network.” Huang ¶ 74)

As to claim 6, Huang in view of Cambou discloses the method of claim 1 and further discloses: 
wherein the pass-through service comprises creating a channel for communication between peers on the blockchain network. (“an IoT device 104 or 106 establishes private connection with the trusted computing (e.g. SGX) Node 118 or 120, without revealing private data to the node itself. Afterwards, an enclave 112 or 114 within the trusted computing (e.g. SGX) Node acts as a proxy for the IoT device for all the operations on the blockchain, including starting transactions and monitoring them, sending and receiving messages,” Huang ¶ 48)

As to claim 7, Huang in view of Cambou discloses the method of claim 1 and further discloses: 
wherein the pass-through service comprises facilitating a transaction on behalf of the device. (“an IoT device 104 or 106 establishes private connection with the trusted computing (e.g. SGX) Node 118 or 120, without revealing private data to the node itself. Afterwards, an enclave 112 or 114 within the trusted computing (e.g. SGX) Node acts as a proxy for the IoT device for all the operations on the blockchain, including starting transactions and monitoring them, sending and receiving messages,” Huang ¶ 48).

As to claim 8, Huang in view of Cambou discloses the method of claim 1 and further discloses: 
wherein the pass-through service comprises facilitating communication between the device and other nodes in the blockchain network. (“an IoT device 104 or 106 establishes private connection with the trusted computing (e.g. SGX) Node 118 or 120, without revealing private data to the node itself. Afterwards, an enclave 112 or 114 within the trusted computing (e.g. SGX) Node acts as a proxy for the IoT device for all the operations on the blockchain, including starting transactions and monitoring them, sending and receiving messages,” Huang ¶ 48)


As to claim 9, Huang in view of Cambou discloses the method of claim 1 and further discloses: 
wherein the pass-through service further comprises proxying all communication between the device and the other nodes in the blockchain network. (“an IoT device 104 or 106 establishes private connection with the trusted computing (e.g. SGX) Node 118 or 120, without revealing private data to the node itself. Afterwards, an enclave 112 or 114 within the trusted computing (e.g. SGX) Node acts as a proxy for the IoT device for all the operations on the blockchain, including starting transactions and monitoring them, sending and receiving messages,” Huang ¶ 48. See e.g. Figures 1 and 9.).

As to claim 10, Huang in view of Cambou discloses the method of claim 1 and further discloses: 
wherein the registration further comprises registering the device with a membership service of the blockchain network. (“Access node is directly connected to the device. Device needs to be registered in the access node to obtain the corresponding messages.” Huang ¶ 95)

As to claim 11, Huang in view of Cambou discloses the method of claim 1 and further discloses: 
wherein the registration enables the device to be registered as a peer node on a private blockchain network. (“an IoT device can then execute operations on the blockchain just like all other participating nodes, including creating smart contracts, mining, starting transactions, querying the status of a transaction etc.” Huang ¶ 62)

As to claim 12, Huang in view of Cambou discloses the method of claim 1 and further discloses: 
wherein the profile comprises a virtual profile for the device, wherein the virtual profile includes an encryption key pair for the device, and wherein the encryption key pair is stored in a secure vault associated with the delineate node.
(Private key: “The IoT Owner can pass an IoT device's secret keys to the enclave via the secure channel. In the meantime, the IoT device establishes a new secure channel with the enclave for subsequent communication. With the IoT device's secret keys, the enclave can now carry out operations on the blockchain on behalf of the IoT device according to the device's instructions.” Huang ¶ 56. See also ¶ 57. Public key: “The full node records the public keys of the devices and the business logic (smart contracts) for managing the access of the devices.” Huang ¶ 80. Note also the calculation of the public key in Cambou.)

As to claim 13, Huang in view of Cambou discloses the method of claim 12 and further discloses: 
wherein the secure vault comprises a hardware security architecture. (“A node 118 or 120 capable of trusted computing (e.g. SGX) node declares its own capabilities in the blockchain in the form of a smart contract, which includes information about the node's trusted computing (e.g. SGX) enclave such as hardware parameters, ways to access and price for its computation. The owner 108 of IoT weak devices 104, 106 (IoT Owner) selects a trusted computing (e.g. SGX) Node 118 or 120” Huang ¶¶ 45-46).

As to claim 14, Huang in view of Cambou discloses the method of claim 1 and further discloses: 
receiving a registration request from the device;  (“Device needs to be registered in the access node to obtain the corresponding messages.” Huang ¶ 95. “During Handshaking, the server 202 issues a challenge 222 to the APG 210 of the client 205.” Cambou ¶ 32.)
in response to the registration request: sending a challenge to the device; (“During Handshaking, the server 202 issues a challenge 222 to the APG 210 of the client 205.” Cambou ¶ 32.) and 
validating a response from the device; and (“Both the server 202 and the client 205 can independently produce a response to the challenge: the server can lookup information about the PUF array 260 obtained during enrollment (or otherwise supplied to the server 202) and the client 205 can retrieve the same information by using the APG 210 to access the PUF array 260.” Cambou ¶ 31. “the server 202 generates an expected public key using the expected response to the challenge 222 and compares the expected public key to the public key received from the client 205.” Cambou ¶ 39).
in response to a successful validation, (“The server 202 may require that the cryptographic public key 242 is identical to the expected public key … in order to authenticate the client 205.” Cambou ¶ 39)
registering the device. (“Access node is directly connected to the device. Device needs to be registered in the access node to obtain the corresponding messages.” Huang ¶ 95)

As to claim 15, Huang in view of Cambou discloses the method of claim 1 and further discloses: 
wherein the immutable device identity comprises a physical unclonable function (PUF) associated with the device. (“the client 205 can retrieve the same information by using the APG 210 to access the PUF array 260.” Cambou ¶ 31.)

As to claim 16, Huang in view of Cambou discloses the method of claim 15 and further discloses: 
wherein the PUF automatically provides a cryptographic proof for immutable registration key; (“After an APG 210 generates the corrected responses 232, the corrected responses 232 are used as a private-key input to an asymmetric public key generator (APKG 240)” Cambou ¶ 37) and wherein the immutable registration key is used as an identity mechanism in the blockchain network. (“the server 202 generates an expected public key using the expected response to the challenge 222 and compares the expected public key to the public key received from the client 205. The server 202 may require that the cryptographic public key 242 is identical to the expected public key … in order to authenticate the client 205.” Cambou ¶ 39.)

As to claim 17, Huang in view of Cambou discloses the method of claim 1 and further discloses: 
wherein the device is an Internet-of-Things (IoT) device and wherein the delineate node maintains a distributed ledger on behalf of the IoT device. (“With the IoT device's secret keys, the enclave can now carry out operations on the blockchain on behalf of the IoT device according to the device's instructions.” Huang ¶ 56)


Claim(s) 3 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang, US 2020/0045019 (filed 2019-07), in view of Cambou, US 2020/0076624 (filed 2019-09), and Fedorov et al., US 2019/0287105 (filed 2018-03).
As to claim 3, Huang in view of Cambou discloses the method of claim 1 and further discloses:
wherein the blockchain functions comprise … a delegate authority proof for the blockchain network. (“the server can lookup information about the PUF array 260 obtained during enrollment (or otherwise supplied to the server 202) and the client 205 can retrieve the same information by using the APG 210 to access the PUF array 260.” Cambou ¶ 31. The PUF being the delegate authority proof to connect to the blockchain network.)

Huang in view of Cambou does not disclose: maintaining an endorsement policy 

Fedorov discloses: maintaining an endorsement policy and
(“The finality criteria in the fabric is represented by the endorsement policy associated with a particular chaincode. The finality proof can be represented as a valid endorsement of a specific invocation that satisfies the endorsement policy. An example of such invocation can be a query invocation to request a particular piece of information stored in the chaincode state.” Fedorov ¶ 52)

A person of ordinary skill in the art before the effective filing date of the claimed invention would have combined Huang in view of Cambou with Fedorov by including endorsement policies in the registration smart contract stored in the access node of Huang (Huang ¶ 74).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Huang in view of Cambou with Fedorov by including endorsement policies so that transactions can be finalized based on compliance with the endorsement policy, thereby allowing the access node to perform transactions on behalf of the IoT device of Huang. 

As to claim 19, Huang discloses:
the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to: (“FIG. 19 is a block diagram illustrating components of a machine 2100, according to some example embodiments, able to read instructions 2104 from a machine-readable medium” Huang ¶ 136, see also ¶ 145)
provide, by a node, pass-through security services, wherein the pass-through security services include a trusted registration of peers in a blockchain network; (“Access node is directly connected to the device. Device needs to be registered in the access node to obtain the corresponding messages.” Huang ¶ 95. “The full node records the public keys of the devices and the business logic (smart contracts) for managing the access of the devices.” Huang ¶ 80, also ¶ 106. See Huang ¶ 74, full node is the access node.)
register, by the node, a device as a registered node on the blockchain network, (“Access node is directly connected to the device. Device needs to be registered in the access node to obtain the corresponding messages.” Huang ¶ 95)
… 
create, by the node based on the registering, a virtual profile on the device in a secure enclave; (Private key: “The IoT Owner can pass an IoT device's secret keys to the enclave via the secure channel. In the meantime, the IoT device establishes a new secure channel with the enclave for subsequent communication. With the IoT device's secret keys, the enclave can now carry out operations on the blockchain on behalf of the IoT device according to the device's instructions.” Huang ¶ 56. See also ¶ 57. Public key: “The full node records the public keys of the devices and the business logic (smart contracts) for managing the access of the devices.” Huang ¶ 80. Note also the calculation of the public key in Cambou.)
maintain a transaction correlation table for the device, wherein the transaction correlation table contains a record of blockchain essentials associated with the device, (“Device needs to be registered in the access node to obtain the corresponding messages. After the registration is completed, the access node routes the corresponding message to the device.” Huang ¶ 95. “the binding of devices permissions according to a variety of flexible ways, such as binding according to the time window, multi-signature binding for multiple users, etc. The specific binding process can be implemented by the smart contract.” Huang ¶ 105. “An enclave can initiate an operation too, which is usually a report of an event whose trigger has been previously set up by the IoT device.” Huang ¶ 64. See also Huang ¶ 49)
wherein the blockchain essentials include channels, (“an IoT device 104 or 106 establishes private connection with the trusted computing (e.g. SGX) Node 118 or 120, without revealing private data to the node itself. Afterwards, an enclave 112 or 114 within the trusted computing (e.g. SGX) Node acts as a proxy for the IoT device for all the operations on the blockchain, including starting transactions and monitoring them, sending and receiving messages,” Huang ¶ 48)… and 
facilitate, by the node, transaction commitment and client communication for the device. (“an IoT device 104 or 106 establishes private connection with the trusted computing (e.g. SGX) Node 118 or 120, without revealing private data to the node itself. Afterwards, an enclave 112 or 114 within the trusted computing (e.g. SGX) Node acts as a proxy for the IoT device for all the operations on the blockchain, including starting transactions and monitoring them, sending and receiving messages,” Huang ¶ 48)

Huang does not disclose:
wherein the device has a physical unclonable function associated therewith; and
wherein the registering includes the device sending a physical unclonable function challenge response to the node;
and delegate authority proofs;
endorsement policies,

Cambou discloses:
wherein the device has a physical unclonable function associated therewith; and (“embodiments disclosed herein may be utilized to generate private/public key pairs to sign transactions. First, the sever 202 and a client 205 (such as “Client j” shown in FIG. 2A) enter the Handshaking stage. In the Handshaking stage an objective is for the server 202 to transmit the information needed to identify a particular portion of the PUF array 260 of the client 205. Both the server 202 and the client 205 can independently produce a response to the challenge: the server can lookup information about the PUF array 260 obtained during enrollment (or otherwise supplied to the server 202) and the client 205 can retrieve the same information by using the APG 210 to access the PUF array 260.” Cambou ¶ 31.)
wherein the registering includes the device sending a physical unclonable function challenge response to the node; (“During Handshaking, the server 202 issues a challenge 222 to the APG 210 of the client 205.” Cambou ¶ 32. “the server 202 generates an expected public key using the expected response to the challenge 222 and compares the expected public key to the public key received from the client 205. The server 202 may require that the cryptographic public key 242 is identical to the expected public key … in order to authenticate the client 205.” Cambou ¶ 39. The Key generated at the client in Cambou ¶ 37)
and delegate authority proofs; (“the server can lookup information about the PUF array 260 obtained during enrollment (or otherwise supplied to the server 202) and the client 205 can retrieve the same information by using the APG 210 to access the PUF array 260.” Cambou ¶ 31. The PUF being the delegate authority proof to connect to the blockchain network.)

A person of ordinary skill in the art before the effective filing date of the claimed invention would have combined Huang with Cambou by utilizing the PUF key generation and authentication steps of Cambou as a component of the registration of Huang (Huang ¶ 95).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Huang with Cambou in order to allow secure identification and authentication of the IoT devices, Cambou ¶ 22.
Huang in view of Cambou does not disclose: endorsement policies, 

Fedorov discloses: endorsement policies,
(“The finality criteria in the fabric is represented by the endorsement policy associated with a particular chaincode. The finality proof can be represented as a valid endorsement of a specific invocation that satisfies the endorsement policy. An example of such invocation can be a query invocation to request a particular piece of information stored in the chaincode state.” Fedorov ¶ 52)

A person of ordinary skill in the art before the effective filing date of the claimed invention would have combined Huang in view of Cambou with Fedorov by including endorsement policies in the registration smart contract stored in the access node of Huang (Huang ¶ 74).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Huang in view of Cambou with Fedorov by including endorsement policies so that transactions can be finalized based on compliance with the endorsement policy, thereby allowing the access node to perform transactions on behalf of the IoT device of Huang. 


Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang, US 2020/0045019 (filed 2019-07), in view of Cambou, US 2020/0076624 (filed 2019-09), and Rettaroli et al., US 2018/0307868 (filed 2018-04).
As to claim 18, Huang in view of Cambou discloses the method of claim 1 and but does not disclose: 
wherein the delineate node comprises a specialized hardware co-processor for performing the pass-through service.

Rettaroli discloses:
wherein the delineate node comprises a specialized hardware co-processor for performing the pass-through service.
(“the data storage controller 104 communicates with a local or remote hardware security module (HSM) 224 through an encryption request interface defined in the system circuitry 204 with data flow through the communication interfaces 202. The encryption request interface submits encryption requests and encryption parameters (e.g., symmetric and asymmetric keys or identifiers of the symmetric and asymmetric keys) via pre-defined HSM protocol exchanges 226 to the HSM 224 and receives the encrypted results from the HSM 224.” Rettaroli ¶ 18. “The encryption request interface may include a secure local bus” Rettaroli ¶ 29).

A person of ordinary skill in the art before the effective filing date of the claimed invention would have combined Huang in view of Cambou with Rettaroli by utilizing a HSM on the access node to perform cryptographic operations.  It would have been obvious to a person of ordinary skill in the art to utilize a hardware security module in the access node of Huang in order to provide security hardware to efficiently compute complex cryptographic operations, thereby freeing the central processor to do other tasks and accelerating system processing.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-982, particularly:
Li et al. US 2019/0104196, describing an API for a blockchain cloud service.
Pan et al., US 2019/0319861, discloses providing blockchain proxy processing for IoT devices.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W CHAO whose telephone number is (571)272-5165. The examiner can normally be reached M, W-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL W CHAO/           Examiner, Art Unit 2492